PD-0306-15             Mo 01- U'QQZOqI- Cft


^To^HuA 60665                                 %                  TfcX-05
                                                  %
                                                  ^    COUtr Of CPun/llMAl             APPEALS
Th£ trffrft ofremi
                                                                      RECEIVED IN
                                                                   COURT OF CRIMINAL APPEALS

                                                                        MAY 14 2015

                                                                    Abel Acosta, Clerk


                             McmoM To 5ut>#M0


To TMt     H0(^Q£/i6lT TuOG£5     q>-P    5V)/0       £2U£T     COM56 ToSUuA

Cobbbj flppetUrfT, o^o f»us MoTiorf To 6ti6Pi-*vfO Te*>£>fiPP

IM—13_ fcecfuise The & 15 Mo Access To fl                               copy malUim£
                                                                      FILED IN
MeR£ fir The      CiEMEurr^ uutT.                             court ofcriminal appeals
                                                                    NAY 14 2015

                                         P&WER.                   Abel Acosta, Clerk

Uuezefote, mti\A*T PW5 the coucr q^nt the EeUBf that
 V\pib   hEEH   Itduetto t


                                                                       lespecTfuLLY,


                                                                    MPPELLariT